DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 22 October 2019 and 02 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-8:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.

      Figures 2-4c and 7:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
2) has N2 indicated at the lower right of the graph.

	      Figures 4a-4c:  It is not clear how graphs used to show current curves as a function of time of nitrogen monoxide (NO) at 2V, 5V, and 7V, respectively, have an indication of N2 on the measurement response to the right of each graph.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s)
   Providing a "microprocessor" as recited in claim 7.
   Providing a "means for applying a voltage between the source and the drain", as recited in claim 7.
   Providing "means for monitoring the current intensity", as recited in claim 7.
   Providing "storage" means, as recited in claim 7.
   Providing "means for recording the current intensity", as recited in claim 7.
   Providing "means for recognizing an intensity profile characteristic, as recied in claim 7.

No new matter should be entered.



Claim Objections
Claims 3 and 7-10 are objected to because of the following informalities:
   Re claim 3, claim line 2:  The phrase "the same transistor" lacks antecedent basis.
   Re claim 7, claim line 7:  The conjunction "and" should be deleted since this and is not prior to the last recited element of the claim.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites that the voltage is driven according to a voltage model; but, the specification fails to provide the model upon which voltage is being applied.  The specification is devoid of equations or functions that would be followed by one of ordinary skill in the art to make and/or use the invention by being able to determine or develop the model.  Additionally, the specification does not discuss if each sensor voltage model is unique to that sensor or a general model applies to the sensors.  Given that the specification is devoid of details of how one would determine the voltage model of a sensor, the Examiner argues that this lack of teaching creates an undue experimental burden on one of ordinary skill in the art. 
. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 4, claim line 2-3:  It is not clear what "high-frequency voltage scale" means.  It appears that the term "high-frequency" is a relative term which renders the claim indefinite. The term “high-frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary 
   NOTE:  The Examiner is interpreting high-frequency voltage scale to be a voltage having a frequency.


Claim limitation “means for applying a voltage between the source and drain”, as recited in claim 7, claim lines 6-7, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification, page 8, fails to disclose what specific structure performs the means for applying a voltage, such that one knows what the means encompasses and what structure is not encompassed by means for applying a voltage.  The specification discloses a voltage drive means, but again, fails to disclose what structure comprises the voltage drive means so that one knows the structure used to perform the function and which structures are not being referenced.

Claim limitation “means for monitoring the current intensity in the collection cell”, as recited in claim 7, lines 7-8, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 

Claim limitation “voltage drive means”, as recited in claim 7, claim line 8, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification, page 8, fails to disclose what specific structure acts as the voltage drive means, such that one knows what the means encompasses and what structures are not encompassed by the voltage drive means.  

Claim limitation “storage means”, as recited in claim 7, claim line 9, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification, page 8, fails to disclose what specific structure acts as the storage means for saving the model, such that one knows what the storage means encompasses and what structures are not encompassed by the storage means.

Claim limitation “means for recording the current intensity”, as recited in claim 7, claim lines 9-10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim limitation “means for recognizing an intensity profile characteristic”, as recited in claim 7, claim lines 10-11, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification, page 8, fails to disclose what specific structure performs the means for recognizing an intensity profile characteristic, such that one knows what the means encompasses and what structures are not encompassed by means for recognizing.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Investigation of the Performance of HEMT-Based NO,NO2 and NH3 Exhaust Gas Sensors for Automotive Antipollution Systems" (Halfaya et al.).
   With respect to the limitations of claim 1, Halfaya et al. disclose a method of detecting or measuring at least one specific component from among several components present in a gaseous or liquid mixture by means of a sensor comprising at least one collection cell having a high-electron-mobility transistor comprising a source and a drain with a gate inserted between source and drain (abstract and Figure 1), comprising:
         a drain-to-source voltage being applied (page 5, lines 15-34 and Figure 4);
         a current intensity (Imeas) in the collection cell being recorded, the source-to-drain voltage is driven (page 5, lines 15-34 and Figure 4); and
         varying the current intensity (Imeas), the voltage being driven according to a voltage model predetermined by experiment in order to deliver a profile with an intensity which is characteristic of said at least one specific component (page 3, lines 22-25; Figures 6 and 8 - the current is varied while voltage is controlled at 5V so as to obtain the current strength profile of three different gases, NO, NO2, and NH3).
meas) in the sensor (Figure 8).

   With respect to the limitation of claim 3, Halfaya et al. appear to further disclose 
that the same transistor of the sensor is consecutively subject to different predetermined models dedicated to different specific components (Figure 8 - sensor response to three different models (scenerios) concerning concentration and temperature).  

	   With respect to the limitations of claim 5, Halfaya et al. further disclose that the components detected or measured are taken, individually or in combination, from among nitrogen monoxide, nitrogen dioxide, ammonia, carbon monoxide, carbon dioxide and oxygen, these components being contained in the gases evacuated by means of an exhaust line of a motor vehicle (abstract - nitrogen monoxide, nitrogen dioxide, and ammonia).

 	   With respect to the limitations of claim 7, Halfaya et al. disclose a sensor for detecting or measuring at least one specific component from among several components present in a gaseous or liquid mixture, the sensor comprising:
      at least one collection cell having a high-electron-mobility transistor comprising a source and a drain with a gate inserted between the source and the drain (Figure 1);
Keithley 236IV measurement system controls the entire sensing environment - Figure 3); and
      means for monitoring the current intensity (Imeas) in the collection cell (Keithley 236IV measurement system monitors the sensor responses);
      the microprocessor is equipped with voltage drive means according to a voltage model saved by storage means (Keithley 236IV measurement system controls the entire sensing environment including controlling the parameters by which the sensors are operated); 
      means for recording the current intensity (Imeas) during application of the voltage mode (Keithley 236IV measurement system controls the entire sensing environment including collection of measurement results - Figure 8); and
      means for recognizing an intensity profile characteristic of said at least one specific component saved by the storage means (Keithley 236IV measurement system controls the entire sensing environment including recognition of current strength profiles characteristic of the gaseous component as shown with respect to Figure 8).

   With respect to the limitation of claim 9, Halfaya et al. further disclose an assembly of at least two detection or measuring sensors, each sensor detecting a respective specific component present in a gaseous or liquid mixture, each of said at least two sensors having a stored voltage drive model and a stored intensity profile which is characteristic of said at least one specific component, a selective detection of a respective component being made by each of said at least two sensors (Figure 2(b) - 60 sensors on one chip, which are then placed in closed chamber for testing with the three gases (Figure 3) - each sensor having an intensity profile and a drive model stored by the measurement system, shown).

   With respect to the limitations of claim 10, Halfaya et al. further disclose an  exhaust line of an internal combustion engine of a motor vehicle, characterized in that it comprises at least one sensor, or at least an assembly of at least two detection or measurement sensors, the gaseous or liquid mixture being formed by exhaust gases passing through the exhaust line and said at least one specific component or said at least two specific components being respectively one or more pollutants contained in the exhaust gas (abstract and page 1, lines 1-4 - diesel exhaust systems).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over "Investigation of the Performance of HEMT-Based NO,NO2 and NH3 Exhaust Gas Sensors for Automotive Antipollution Systems" (Halfaya et al.) in view of FR 2985813 (Kirilov et al.).
With respect to the limitation of claim 4, Halfaya et al. disclose all of the limitations of the base claim, but fail to disclose that the predetermined voltage model is on a high-frequency voltage scale.  
	      Kirilov discloses a sensor, such as a HEMT, whereby the voltage (VDS) is controlled in terms of frequency and amplitude so as to reveal the NH3 and O2 ions (page 18, line 18 through page 19, line 18 - Figures 3A and 3B).  Modifying Halfaya et al would have been obvious to one of ordinary skill in the art at the time of filing because controlling voltage in terms of frequency and amplitude is an effective way of shaping the sensor response. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over "Investigation of the Performance of HEMT-Based NO,NO2 and NH3 Exhaust Gas Sensors for Automotive Antipollution Systems" (Halfaya et al.) in view of US 7,8254,35 (Machida et al.)
   With respect to the limitations of claim 8, Halfaya et al. disclose all of the limitations of the base but fail to disclose means for imposing a regeneration voltage between at least two of the elements from among the source, the drain and the gate or an electrode  in the shape of successive slots extending successively between two of the elements from among the source, the drain and the gate and means for imposing a regeneration 4voltage to the electrode, the regeneration voltage being sufficient to regenerate the sensor by releasing ions of said at least one specific component retained by the sensor.
col. 7, lines 48-51).  Current and voltage application would be obvious to one of ordinary skill in the sensing art.  Modifying Halfaya et al. with means to regenerate the HEMT would have been obvious to one of ordinary skill in the art as a means of providing a fresh sensor that is not contaminated with components from previous sensing sessions, which would cause inaccuracies.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
   Prior art was not relied upon to reject claim 6 because the prior art of record fails to teach and/or make obvious applying a polarization voltage between at least two of the elements between the source, the drain and the gate by an electrode inserted successively between two of the elements from among the source, the drain and the gate, the polarization voltage or the voltage of the electrode being predetermined in order to release the ions of said at least one specific component retained on the gate of the sensor in combination with all of the limitations of the base claim.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856